﻿On behalf of the Algerian delegation I should like to congratulate you, Sir, upon your election to the post of President of the forty-third session of the United Nations General Assembly. In so doing I extend to you my personal best wishes for success in the onerous but lofty task ahead of you. Your election is justified by the range of talents we have come to appreciate it is also a well-deserved tribute paid to the friendly nation of Argentina and a recognition of the great contribution made by Latin America to our joint endeavour for peace and co-operation among our peoples and nations.
The President of the General Assembly at its forty-second session,
Hr. Peter Florin, also earned the appreciation of the United Nations. We fulfilled his office skilfully, with devotion, ability and farsightedness. The Algerian delegation would like to join in the unanimous tribute paid to him.
The United Nations collectively, and our own nations individually, will remember Mr. Javier Peres de Cuellar as the invaluable craftsman responsible for restoring the standing of the Organization and for winning it back its rightful place in contemporary international relations. 1 should like to express to him Algeria's congratulations and encouragement and assure him of its continuing and ,hole-hearted co-operation in any place and at any time that he may be engaged in the quest for peace, justice and co-operation, which he is pursuing in the name of and tot the better well-being of mankind.
The Organisation is emerging from a grave period of crisis, it has gone through a time of doubt, suspicion and dereliction, it has been afflicted by introspection and by the abandonment of multilateralism. 
However, in the darkest hours my country never ceased to believe, and to say, that the United Nations is the manifestation of an act of hope - and a strong, righteous hope never dies. The United Nations embodies this hope, which, in turn, represents the sustenance, the very well-spring, of the Organization.
Are our joint endeavours geared now to the triumph of the values and ideals we set for ourselves when the Organization was founded?
We see the beginning of an improvement in international relations. Is this due to the dawning recognition that mankind is a whole and can have no future or destiny without understanding, co-operation and peace? Have we finally faced the fact that it is better to build together than to develop the tools for destruction - that mistrust and the thirst for domination are not inevitable, but rather that mankind has a collective genius in which are to be found the resources that can ensure well-being and happiness for all? Are we ready at last to use our ingenuity and ardour to construct a world of security for all, and to wage the real struggle, the struggle foe development?
These are the challenges, and they must be met.
There are already some portents of a better morrow for all. However limited they may be, these signs and developments are encouraging, and we hope that they will be matched by others of even greater scope and implication. In this respect Algeria once again hails the conclusion of the Treaty on the elimination of intermediate-range nuclear weapons. In so doing we hope that this first act of nuclear disarmament will be consolidated and expanded, and that negotiations on strategic nuclear weapons will follow the same path of wisdom and lead to a similarly welcome conclusion. 
Disarmament is an essential factor in the peaceful world order that we hope to build, and all of us have a contribution to make. Consequently, my country has always considered that bilateral measure in the disarmament field, measures we welcome and commend, should not rule out multilateral action, let alone be considered as a replacement for such action.
The regrettable failure of the third special session of the United Nations voted to disarmament  was an ill omen in this respect. We trust that this was simply an unfortunate incident on our route, a perverse development that will shortly be corrected. When the safety and peace of all mankind is at stake, unity in action and resolution is the order of the day.
The first disarmament measure too which I have just referred, as well as the other measures of which it is the forerunner, and to which we look forward, were possible only because of major changes that have taken place in the doctrines, policies and strategies underlying modern international relations. Heretofore these have been founded solely open the free exercise of the balance of forces and competition in pursuit of a decisive position in an arms race - to sum up: a view of the world and a logic both based en confrontation.
The Movement of the Non-Aligned Countries was founded at the time when this vision and this logic prevailed. It has constantly warned of the dangers end perils of such an approach for world peace. In the changes coming about today it cannot but find confirmation of the rightness of its arguments and of the positions it has taken at a time when there seemed to be no other alternative to the policy of strong-arm politics enshrined with the emergence of the two opposing alliances.
We have not yet seen the end of power-bloc politics, to which the movement of the Non-Aligned Countries was founded as an alternative 40 years ago, nor have we seen the end of great strategic rivalry. But we do see the first signs of change, and this suggests a possible alternatives an alternative of dialogue, trust and respect for the interests of others that offers the possibility of founding a new world balance upon a safer, stable and fairer set of relations.
Let us find the wherewithal fear this alternative option. Let us have faith in it and find the political will-power that is required. Let us avoid the errors and miscalculations of the past, which suggested that a limited reshuffling of East-West relations would be sufficient for the establishment of a peaceful order. That faith did not stand up to the test. It was not enough to bring about a lasting relaxation of tensions between the two opposing military alliances. Rather, regional and local hotbeds of tension proliferated and grew worse.
Mankind is a single species, and peace must therefore also be indivisible. International relations will not be strengthened in terms of security, stability or duration unless all the countries in the world join in the task of building a peace that is unrestricted and has room for all. It is gratifying that today there is growing recognition of this vital need and that efforts are being made to improve East-West relations and to resolve regional and local conflicts, crises and tensions. That is the right approach, the only one to be followed, unswervingly, whatever the obstacles and whatever sacrifices have to be made. The road to peace will be long and difficult, whether we are dealing with disarmament, the establishment of trust and understanding between East and Hest or putting an end to the tragedies of the Middle East, the Gulf, southern Africa, Central America, Afghanistan, Kampuchea, Cyprus or Western Sahara, but there is no alternative to peace it is the only option.
As I told the Assembly last year, the contribution we intend to make to this collective enterprise for peace consists of the construction of the Great Arab Maghreb. Since I spoke last year this enterprise in which we are engaged with our partners in the region has been launched, and I think I can say that it has been well launched. The holding of the Maghreb summit in Algiers last June was the starting-point for the enterprise upon which we are setting out together P with imagination, determination, and whatever else it takes. Cur peoples and our countries have waited too long, and therefore our first concern now must be to make up for lost time. We are determined to do co, and we have the wherewithal. We are now working to equip the Maghreb entity we are establishing with the institutions, trained manpower and machinery which will then permit political co-ordination and economic integration on a rational, progressive basis, without thereby losing any opportunity to make further progress.
A dynamic  and united Maghreb is therefore on the march. We are keeping the momentum going, thanks to a political resolve unaffected by ulterior motives or reservations. For the first time in its long history the greater Maghreb enjoys all the necessary conditions for unity. However, we are aware of the obstacles on the way ahead; We shall overcome them, because we have no other choice at a time when international events are calling for a pooling of efforts and resources. 
There can be no doubt that the revolution of the conflict in Western Sahara will help speed up the construction of a united Maghreb. The acceptance in principle by Morocco and the POLISARIO Front of the proposals put to then by the current Chairman of the Organisation of African Unity (OAD) and the Secretary- General of the united Nations concerning the conditions for the holding of a referendum on self-determination in Western Sahara is a good omen in this respect.
It is only just that a people that has shed its blood for freedom should have the right to choose its own future it is right that the people of Western Sahara should determine its own destiny·
The international community has understood that, and a consensus has emerged within the Organization of African Unity, the Non-Aligned Movement and this Assembly clearly spelling out the conditions for a resolution of the Western Sahara conflict. That consensus took the form of resolution 104 adopted in 1983 by the Conference of Heads of State or Government in Addis Ababa. Subsequently endorsed by the united Nations, it is the basis of the joint United Nations good offices. Direct negotiations to conclude a cease-fire and to organize a referendum on self-determination, free from administrative or military constraints, are the two key requirements for a just and lasting solution to the conflict in the Western Sahara.
Those who are fighting each other today need to be able to talk together tomorrow, and it is a good thing for the Moroccans and Saharaouis to go to the referendum hand in hand rather than back to back. Fraternal dialogue will lead to brotherly reconciliation, and thus the Maghreb will gain in stability, security and unity. 
In the Middle East there is still no end to the tragedy of the Palestinian people, which has missed out on the wave of peace affecting other crises conflicts and sources of tension. The tragedy of the Palestinian people continues to be the tragedy of this century.
The uprising in occupied Palestine reminds us that the Palestinian's national identity is still alive. It shows that the Palestinian people has not abdicated its national rights and that its claim to its own State on the land of which it was cobbled will not be defeated. The uprising serves to identify the requirements for a just and lasting peace in the Middle East. The extraordinary Arab Summit Conference held in Algiers in June defined the common Arab position on the nature competence and aims of the international peace conference on the Middle East and on who should participate. Because the question of Palestine lies at the heart of the conflict in the region the international peace conference would fail if it did not consider it as such and face up to the subject squarely. To seek to reduce the Arab-Zionist conflict to a succession of bilateral territorial or security disputes and hence to obscure the central Palestinian element in the conflict, would be to doom the conference to failure.
Because the Palestinian people has chosen those whom it wishes to speak on its behalf and to express its aspirations the Palestine Liberation Organization (РLO) its sole and legitimate representative cannot be deprived of its place at the international peace conference. Attempts to find other representatives will be unsuccessful. 
Lastly, we know of the fete that has befallen the search for an alternative hone for the Palestinian people. We have to recognise that the destiny of the Palestinian people is only going to be fashioned on the soil of its own historic land, Palestine.
In the same region, Lebanon has suffered setback after setback. Occupation has followed by fratricidal divisions, and today its very institutions are under threat. We are firmly devoted to the independence, unity, territorial integrity and sovereignty of that brother country. Lebanon has other battles to fight. It cannot allow itself to be divided against itself, rational reconciliation is vital, and it is the first battle that will determine its victory in the other fights ahead. It must win it and win it with our assistance. It can rely upon my country's aid in this respect.
In the Gulf the noise of battle has died down, giving way to dialogue and negotiation. We congratulate Iraq and Iran in a brotherly fashion. Eight years of conflict have left too much suffering, misunderstanding and distrust for us to imagine that the path to peace will be an easy one to follow, but we do trust that courage, a sense of responsibility and wisdom will finally prevail.
The apartheid system lies at the heart of all the tragedies in southern Africa. Its full and complete dismantling will be the only way to bring peace back to that long-suffering region. The independence of Namibia, the restoration of all the rights of the South African people and a guarantee for the security, stability and territorial integrity of the front-line States are a collective responsibility which we must all fully live up to. My country, for its part, wishes to assure the South West Africa People's Organisation, the African National Congress and the front-line States of its solidarity and support until the triumph of the causes of justice and freedom which they defend. In Central America the hopes aroused by the Arias plan and the Esquipulas and Sopoa agreements are proving sadly slow to bear fruit. The Contadora and Lima Groups are making a valuable contribution to the cause of peace in the region.
They deserve our full support. The peoples and the States in the region must be able to live in understanding, co-operation and mutual respect, free from outside interference and with respect for each other's political, economic and political choices.
In the Group of 77 a few days ago I expressed a few thoughts on the subject of international economic relations, thoughts which I should like to share with the Assembly today.
I observed that the real path to genuine peace must be one whereby all the peoples of the world enjoy not only their right to equal security but also their right to development. I observed that the genuine peaceful order we aspire to should not simply spare mankind from destruction it must ensure his fit and proper survival once and for all. I observed that humanity would one day have had enough of gambling with death and would build for its future, that development would become the new name for peace and be its key ingredient.
In the light of those comments I made a number of observations and drew some conclusions.
First of all, underdevelopment is the worst of the wars which mankind is currently waging against itself. Are not more people dying of famine, malnutrition, epidemics and the lack of a medical infrastructure, than as a result of open, armed conflict? Clearly, more people are dying from underdevelopment than from war. Secondly, underdevelopment is - and if no solution is found it will continue to represent - a threat to international peace and security just as much as open armed conflict. Surely the international community has a duty to put an end to a process which is so menacing to mankind’s future. Thirdly, the  international community must mobilize for the triumph  of human rights. We must mobilize to ensure that no citizen of the planet is deprived of his civil rights, his rights to express an opinion, his right of assembly, his right to be heard and his right to defend himself in the name of all the rights which he legally enjoys. Yes, we must mobilize so that no citizen of our planet dies from the denial of his rights. I might add, however, that besides these rights we have a duty, and it is one which has not yet been fulfilled: the duty to ensure that no citizen dies or suffers from neglect of his vital needs. We have acted together so that development is considered in terms of rights fog our peoples. I night say today that the right to the development of peoples is a key element in human rights, because when one talks of underdevelopment one is talking of matters of life and death. This calls for collective solidarity and a collective sense of responsibility. Lastly, at a time when we are welcoming the fact that mankind has begun to tread the path of disarmament, let us not forget that, that much remains to be done under this heading, the hardest task ahead of us is the challenge of underdevelopment, and everything that that implies.
My conclusions, therefore, would be as follows.
First, a crisis in international economic relations does exist and is a reality. The developed world felt that it had found its own short-term remedies, but those remedies are the product of short-sightedness.  Real interdependence proves daily that development and underdevelopment are interrelated in many aspects and that the panaceas advocated heretofore are no longer affective. To separate development from underdevelopment, to portray the first as a result of the ability of one group of countries and the second as a result of the fecklessness of others, is not acceptable. There is a system operating today which serves to nurture the developed countries at the cost of the underdeveloped nations.
Secondly, changes are taking place, and an alternative is being pursued so that the underdevelopment of our countries does not serve to foster the development of nations which established the prevailing system, and which led the, to act in pursuance of the objectives they set for themselves in the past. That was short-sighted. The North-South split is intolerable and will become more so. As East and Hest are brought together, it will become increasingly clear that a peaceful future depends upon development.
Thirdly, underdevelopment corns with an economic price, but still more with a political and social price, and it is one we have to pay. But how long can this go on? This is a matter that must be of concern to all. As member s of the international community we have assumed the ¡responsibility to put our houses in order. We recognize this and it is proving beneficial, but it is not enough far from it. Structural adjustments which have been advised or imposed upon our countries are not the remedy for underdevelopment, far from it.
fourthly, in the formation of underdevelopment, factors beyond the control of our countries were at play, The international environment was - and still is - a handicap for us. Internal structural adjustments will only work if the same structural adjustments are made at the global level. Whether with reference to the budgetary health of our countries, a fair price for our commodity exports, access to international trade, currencies and finances or technology, the present system of international economic relations frustrates all our hard efforts. 
The system must change. Such a change must be part of an overall change in global and regional relations. Global peace can no longer continue with a two-tier system in which the question of international security has priority and development is relented to a secondary place. An overall approach is required and we must seek to correct all the existing imbalances.
Do the encouraging notes which we are hearing from so many directions now herald a new age of reason? They say, if mankind can finally meet the overriding requirement: a sense of global conscience.
